Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.

Response to Arguments
Applicant’s arguments filed 1/31/2022 regarding claims rejections under 35 U.S.C. 112(a) in claims 1-23 have been fully considered and are persuasive. Claims 1, 14, and 20 have been amended and included generating a plurality of curves before displaying the curves, and overcome the rejections. Thus, the 112(a) claims rejections in claims 1, 14, and 20 have been withdrawn.  
Applicant’s arguments regarding claims rejections under 35 U.S.C. 112(b) in claims 1, 10, 14, 17, 20, and 21 have been fully considered and are persuasive. Claims 1, 

Applicant’s arguments regarding claims rejections under 35 U.S.C. 101 in claims 1-4, and 6-23 have been fully considered but they are not persuasive.
The applicant argues on page 11 of the remark filed that “the claimed limitations cannot be practically performed in the human mind ... Furthermore, the claim amendments make it clear that each of the steps are, in fact, performed by a processor”.
The Office respectfully disagrees and submits that a human mind can determine the current limitations of the claims based on available data by observing the images, comparing them, and make a judgment regarding them by associating the image patch to a location of the image of the formation sample, and therefore, the claims recite mental steps (see for example [0117] of the specification filed, hereinafter). According to MPEP 2106.04(a) III, “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”. Moreover, a generic computer and a generic processor are generally recited and therefore, not qualified as particular machines. According to 2019 PEG, “The courts have found claims requiring a 
The applicant argues on page 12 that “the same analysis applied to Example 39 applies here under Step 2A, Prong 1: The claim does not recite any mathematical relationships, formulas, or calculations. The mathematical concepts are not recited in the claims”.
The Office respectfully submits that Example 39 is relevant, however, the claims recite mathematical concepts. “Partitioning, via a processor, the image of the training sample into a first plurality of patches” and “partitioning, via a processor, the image of the formation sample into a second plurality of patches” are mathematical concepts, and therefore, they are considered to be abstract idea (see for example Figure 9, #640, [0040], [0041], [0067] and [0117]). In addition, a generic computer and a generic processor are generally recited and therefore, they are not qualified as particular machines.   

The applicant argues on page 12 of the remark filed that “The claim does not recite a mental process because the steps are not practically performed in the human mind. Note that the identification of the texture is "received" by the system as an input, as is required in neural network training, and the receiving step is not a step performed 
The Office respectfully disagrees and submits that a human mind can determine the current limitations of the claims based on available data by observing the images, comparing them, and make a judgment regarding them by associating the image patch to a location of the image of the formation sample, and therefore, the claims recite mental steps. According to MPEP 2106.04(a) III, “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”.
The Office also respectfully submits that using a neural network is not an abstract idea, however training a neural network is not qualified for a meaningful limitation because the entire set of features relate to gathering data to be used in order to execute an abstract idea. Even if the steps of the claimed limitations are performed by a computer, the claims still recite a mental process even though the claim limitations are not performed entirely in the human mind. According to 2019 PEG, “The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind”.


The Office also respectfully disagrees and submits that practical application is demonstrated by meaningful additional elements. However, the current claims do not recite meaningful additional elements as shown in the rejections. Improvements in the functioning of a core sample analysis relates to improvements to the abstract idea itself.

Hence, the Office submits that the rejections of Claims 1, 14, and 20 are proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
partitioning , via a processor, the image of the training sample into a first plurality of patches; receiving, via a processor, input including an identification of a texture for each patch of the first plurality of patches; training, via a processor, a neural network with the plurality of patches and identified textures; receiving, via a processor, an image of a formation sample to be evaluated; partitioning, via a processor, the image of the formation sample into a second plurality of patches; and for each patch of the second plurality of patches: providing, via a processor, the patch as an input to the neural network; obtaining, via a processor, values from an output layer of the neural network for the patch, the values of the output layer representing semantic features of the patch in a first number of dimensions; associating, via a processor, the patch to a location of the image of the formation sample; and reducing, via a processor, the first number of dimensions representing the semantic features of the patch  to obtain a vector corresponding to the patch having a second number of dimensions; and generating, via a processor, a plurality of curves, one curve being displayed for each of the second number of dimensions, each curve being a two- dimensional graph with one axis corresponding to a position along the formation sample at which the patch is located and the second axis corresponding ”.
Regarding Claim 14, the claim recites “A system comprising: one or more processors; and at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors, cause the system to: receive an image of a training sample; partition the image of the training sample into a first plurality of patches; receive input including an identification of a texture for each patch of the first plurality of patches; train a neural network with the plurality of patches and identified textures; receive an image of a formation sample to be evaluated; partition the image of the formation sample into a second plurality of patches; and for each patch of the second plurality of patches: provide the patch as an input to the neural network; obtain values from an output layer of the neural network for the patch, the values of the output layer representing semantic features of the patch in a first number of dimensions; associate the patch to a location of the image of the formation sample; and reduce the first number of dimensions representing the semantic features of the patch to obtain a vector corresponding to the patch having a second number of dimensions; and display a plurality of curves, one curve being displayed for each of the second number of dimensions, each curve being displayed as a two- dimensional graph with one axis corresponding to a position along the formation 
Regarding Claim 20, the claim recites “A non-transitory computer-readable medium having stored therein instructions which, when executed by one or more processors, cause the one or more processors to: receive an image of a training sample; partition the image of the training sample into a first plurality of patches; receive input including an identification of a texture for each patch of the first plurality of patches; train a neural network with the plurality of patches and identified textures; receive input including an image of a formation sample to be evaluated; partition the image of the formation sample into a second plurality of patches; and for each patch of the second plurality of patches: provide the patch as an input to the neural network; obtain values from an output layer of the neural network for the patch, the values of the output layer representing semantic features of the patch in a first number of  dimensions, associate the patch to a location of the image of the formation sample; and reduce the first number of dimensions representing the semantic features of the patch to obtain a vector corresponding to the patch having a second number of dimensions; display a plurality of curves, one curve being displayed for each of the second number of dimensions, each curve being displayed as a two- dimensional graph with one axis corresponding to a position along the formation sample at which the 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and a mental process. 	
In claim 1, the steps of “partitioning the image of the training sample into a first plurality of patches; partitioning the image of the formation sample into a second plurality of patches”; and “reducing the first number of dimensions representing the semantic features of the patch to obtain a vector corresponding to the patch having a second number of dimensions” are mathematical concepts, therefore, they are associating the patch to a location of the image of the formation sample” is a mental process, therefore, it is considered to be an abstract idea (see for example [0117]).
In claim 14, the steps of “partition the image of the training sample into a first plurality of patches”; “partition the image of the formation sample into a second plurality of patches” and “reduce the first number of dimensions representing the semantic features of the patch to obtain a vector corresponding to the patch having a second number of dimensions” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example [0040], [0041], [0067] and [0117]). The step of “associate the patch to a location of the image of the formation sample” is a mental process, therefore, it is considered to be an abstract idea (see for example [0117]).
In claim 20, the steps of “partition the image of the training sample into a first plurality of patches”; “partition the image of the formation sample into a second plurality of patches” and “reduce the first number of dimensions representing the semantic features of the patch to obtain a vector corresponding to the patch having a second number of dimensions” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example [0040], [0041], [0067] and [0117]). The step of “associate the patch to a location of the image of the formation sample” is 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claim comprises the following additional elements:
In Claim 1: receiving, via a processor, an image of a training sample; receiving, via a processor, in including an identification of a texture for each patch of the first plurality of patches; training, via a processor, a neural network with the plurality of patches and identified textures; receiving, via a processor, an image of a formation sample to be evaluated; for each patch of the second plurality of patches: providing, via a processor, the patch as an input to the neural network; obtaining, via a processor, values from an output layer of the neural network for the patch, the values of the output layer representing semantic features of the patch in a first number of dimensions; and generating, via a processor, a plurality of curves, one curve being displayed for each of the second number of dimensions, each curve being a two- dimensional graph with one axis corresponding to a position along the formation sample at which 
The preamble in Claim 1, “A computer-implemented method for analyzing geological formation properties” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements “receiving, via a processor, an image of a training sample; receiving, via a processor, input including an identification of a texture for each patch of the first plurality of patches”; and “receiving, via a processor, an image of a formation sample to be evaluated” are not qualified for meaningful limitations because they represent mere data gathering steps and only add insignificant extra-solution activities to the judicial exception. The additional element “for each patch of the second plurality of patches: providing, via a processor, the patch as an input to the neural network; obtaining, via a processor, values from an output layer of the neural network for the patch, the values of the output layer representing semantic features of the patch in a first number of dimensions” are not qualified for meaningful limitations because they are recited in generality and therefore only adds insignificant extra-solution activities to the judicial exception. The additional element “training, via a processor, a neural network with the plurality of patches and identified textures” is not qualified for a meaningful limitation because the entire set of features relate to 
In Claim 14: receive an image of a training sample; receive input including an identification of a texture for each patch of the first plurality of patches; train a neural network with the plurality of patches and identified textures; receive an image of a formation sample to be evaluated; partition the image of the formation sample into a second plurality of 
The preamble in Claim 14 “A system comprising: one or more processors; and at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic processor and a generic non-transitory computer-readable medium are generally recited and therefore, not qualified as particular machines. The additional elements “receive an image of a training sample; receive input including an identification of a texture for each patch of the first plurality of patches; and receive an image of a formation sample to be evaluated” are not qualified for meaningful limitations because they represent mere 
In Claim 20: receive an image of a training sample; receiving input including an identification of a texture for each patch of the first plurality of patches; train a neural network with the plurality of patches and identified textures; receive an image of a formation sample to be evaluated; for each patch of the second plurality of patches: provide the patch as an input to the neural network; obtaining values from an output layer of the neural network for the patch, the values of the output layer representing semantic features of the patch in a first number of dimensions; and display a plurality of curves, one curve being displayed for each of the second number of dimensions, each curve being displayed as a two- dimensional graph with one axis corresponding to a position along the formation sample at which the patch is located and the second axis corresponding to a respective dimension of the vector for the corresponding patch.
The preamble in Claim 20, “A non-transitory computer-readable medium having stored therein instructions which, when executed by one or more processors” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, training a neural network with the plurality of patches is disclosed by “Ye Zhang’s Automated Classification Analysis of Geological Structures Based on Images Data and Deep Learning Model”, Abstract; page 3, [0001]; page 4, [0002]; and “Paz US 20200143139”, Abstract, [0006], [0029], and Claim 1.
For example, displaying a plurality of curves is disclosed by “Ye Zhang’s Automated Classification Analysis of Geological Structures Based on Images Data and Deep Learning Model”, Abstract; page 4, [0001]; page 7, [0003]; Figures 1 (a), (e), (l); Figure 3; and “Suarez-Rivera US 20140297186”, [0033], [0034], and Figure 6.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-4, 6-13, 15-19, and 21-23 provide additional features/steps which are part of an expanded element, so these limitations 
The dependent claims are, therefore, also ineligible. 

Conclusion
Claims 1-4, and 6-23 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863           

/TARUN SINHA/Primary Examiner, Art Unit 2863